Citation Nr: 1812131	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right eye vision loss associated with multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

C. Eckart. Counsel 


INTRODUCTION

The Veteran served on active duty from March 1997 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified before the undersigned in April 2015. A hearing transcript is associated with the claims file.

In a July 2015 decision the Board adjudicated the denial of an increased rating for MS, in particular the residuals of the disease that had been raised in his July 2008 notice of disagreement. The Board also remanded an issue of entitlement to a compensable rating for right eye vision loss that had been raised by the record per a May 2014 treatment at BAMC which recorded right eye vision loss as a new symptom of MS. See 75 pg. BAMC record in VBMS 12/19/14 at pg. 29-30.  In September 2017 the Board remanded this issue in order to obtain clarification as to whether the Veteran wished to continue his appeal of this issue.  The Veteran returned a letter later in September 2017 confirming that he wished to continue the appeal, and this was again confirmed in an October 2017 Report of General Information.

The Board in July 2015 and in September 2017 also referred an issue of an increased rating for mood disorder that had been raised through testimony of worsening symptoms in the Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A review of the procedural history continues to disclose no evidence of action taken on this matter. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence discloses that development undertaken in this matter is incomplete.  In October 2017 the Veteran underwent a C&P eye examination.  Findings from this examination indicated that no visual field deficits were present; however no visual testing was reportedly done.  The RO's January 2018 supplemental statement of the case relied on the findings from this examination, including findings of "normal visual fields" in continuing a noncompensable rating.  

Given that the examination contains inadequate findings with no actual visual field testing the Board finds that further examination is necessary.  See Stegall v West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records since November 2017.  

2.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and current severity of the Veteran's bilateral eye disability, which involves impairment of visual acuity as well as loss of field of vision.  All tests and studies deemed necessary shall be performed. Specifically, the examiner shall complete and include two charts for each eye measuring the Veteran's visual field.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  

3.  Following completion of the above issue a supplemental statement of the case and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




